Citation Nr: 1025573	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
squamous cell carcinoma of the right glottis, status post 
cordectomy, from June 1, 2005. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel






INTRODUCTION

The Veteran had active military service from September 1969 to 
April 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
In that decision, the RO granted service connection for squamous 
cell carcinoma of the right glottis (vocal cord), status post 
cordectomy.  The RO assigned an initial temporary 100 percent 
rating, effective December 9, 2004.  The authority for this 
assignment stems from Diagnostic Code (DC) 6819, which provides 
that malignant neoplasms of any part of the respiratory system, 
exclusive of skin growths, are assigned a 100 percent rating 
until six months after discontinuance of any surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, and 
if there has been no local recurrence or metastasis, the 
disability is thereafter rated on residuals.  38 C.F.R. § 4.97, 
DC 6819 (2009).  

Upon termination of this temporary 100 percent rating, the RO 
assigned a 30 percent disability rating for the Veteran's 
carcinoma residuals based on hoarseness, effective June 1, 2005.  
Therefore, the issue on appeal is whether the Veteran is entitled 
to a disability rating in excess of 30 percent for squamous cell 
carcinoma of the right glottis, status post cordectomy, from June 
1, 2005.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of the claim.  In his May 2007 Substantive 
Appeal [VA Form 9] he declined the option of testifying at a 
personal hearing.


FINDINGS OF FACT

1.  The residuals of squamous cell carcinoma, status post 
cordectomy, are manifested by hoarseness; however, the Veteran is 
able to speak above a whisper.  

2.  The Veteran's shortness of breath, sinus infections, and 
Candida infections are unrelated to his squamous cell carcinoma 
of the right glottis, status post cordectomy.

3.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected residuals of squamous cell carcinoma, 
status post cordectomy, is inadequate


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for squamous cell carcinoma residuals, status post cordectomy, 
from June 1, 2005, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Codes 6516, 6519, 
6819 (2009).

2.  The criteria for referral of the service-connected squamous 
cell carcinoma residuals, status post cordectomy, for 
consideration on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  
The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

This appeal arise from the initial rating assigned by the RO 
after granting service connection for squamous cell carcinoma of 
the right glottis, status post cordectomy.  The U.S. Federal 
Circuit Court of Appeals and the U.S. Court of Appeals for 
Veteran's Claims (Court) have held that where the underlying 
claim for service connection has been granted and there is 
disagreement as to downstream questions, such as an initial 
rating, the claim has been substantiated and there is no need to 
provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Courts' reasoning in Hartman and Dunlap leads to the conclusion 
that further VCAA notice is not required in this case.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all 
pertinent records that he has identified as relevant to this 
particular claim.  In addition, he was afforded three VA 
examinations in August 2005, April 2006, and June 2009 to 
determine the nature and severity of his squamous cell carcinoma 
of the right glottis, status post cordectomy.  The findings from 
these examinations are sufficient with which to rate this 
disability.  See 38 C.F.R. §§ 3.327, 4.2 (2009).  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994). Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA.

II.  Merits of the Claim

The record shows that the Veteran was diagnosed with squamous 
cell carcinoma of the right glottis in October 2004 and underwent 
a cordectomy in November 2004.  On December 9, 2004, he filed a 
claim for VA compensation benefits for this disability.

In October 2005, the RO granted service connection for squamous 
cell carcinoma of the right glottis, status post cordectomy, and 
assigned an initial 100 percent rating from the date he filed his 
claim on December 9, 2004.  Due to the lack of evidence of 
recurrence or metastases, the carcinoma residuals were rated as 
30 percent disabling, effective June 1, 2005, six months after 
the surgery.  38 C.F.R. § 4.97, DC 6819.  The Board will now rate 
these residuals to determine whether a disability rating in 
excess of 30 percent is warranted at any time since June 1, 2005.  

Since his claim arises from his disagreement with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging," with 
equal consideration for the entire body of evidence.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a 
Veteran timely appeals an initial rating, VA must consider 
whether the rating should be "staged" to compensate the Veteran 
for times since the effective date of the award when the 
disability may have been more severe than at other times during 
the course of the appeal).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor. 38 C.F.R. § 
4.3.

As already mentioned, there is no medical evidence of any local 
recurrence or metastases of the Veteran's cancer that was removed 
from his right glottis.  The absence of local recurrence or 
metastases is based on the three VA examination reports dated in 
August 2005, April 2006, and June 2009.  For example, the June 
2009 report notes that the Veteran's laryngeal cancer remains in 
remission with no recurrence since the initial treatment five 
years ago.  The VA examiner also found no evidence of  
metastases.  Therefore, his disability must be rated based on 
residuals.  See 38 C.F.R. § 4.97, DC 6819.

The RO assigned a 30 percent rating for this disability under DC 
6516.  Although this code pertains to chronic laryngitis, it was 
used because the Veteran's primary symptom is a hoarse or raspy 
voice.  See 38 C.F.R. §§ 4.20, 4.27 (where a particular 
disability for which the Veteran has been service-connected is 
not listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also the 
anatomical area and symptomatology are closely analogous).   DC 
6516 provides a maximum 30 percent rating for chronic laryngitis 
manifested by hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration or pre-malignant changes on 
biopsy.  See 38 C.F.R. § 4.97, DC 6515.
Since this is the maximum rating available under DC 6516, the 
only other potentially applicable code is DC 6519, which provides 
a 60 percent disability rating when there is complete organic 
aphonia with constant inability to speak above a whisper.  Also, 
a 100 percent disability rating is warranted when there is a 
constant inability to communicate by speech.   See 38 C.F.R. § 
4.97, DC 6519.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 30 
percent at any time since June 1, 2005.  The three VA examination 
reports have consistently described the Veteran's voice as 
hoarse, but make no reference to complete organic aphonia with 
constant inability to speak above a whisper, as required for the 
next higher rating of 60 percent.  In this regard, the August 
2005 report notes the Veteran's complaints of a "very gravelly 
and raspy voice."  The April 2006 report also notes his 
complaint involving a "significantly hoarse voice."  Lastly, 
the June 2009 report notes "residual hoarseness" under the 
diagnostic assessment.  

None of these VA examination reports mention a constant inability 
to speak above a whisper.  Although the Veteran told the VA 
examiner in June 2009 that he loses his voice after talking for a 
long time, this does not constitute complete organic aphonia with 
a constant inability to speak above a whisper.  The Board also 
reviewed numerous VA outpatient treatment records, none of which 
note that he suffers from complete organic aphonia with a 
constant inability to speak above a whisper.  In light of these 
findings, there is simply no basis to assign a disability rating 
higher than 30 percent under DC 6516 at any time since June 1, 
2005.

The Veteran's hoarseness appears to be the only residual problem 
from his service-connected squamous cell carcinoma of the right 
glottis, status post cordectomy.  The Board notes that the 
Veteran also suffers from difficulty speaking due to shortness of 
breath, and that he has suffers from both sinus and Candida 
infections.  However, none of these problems has been attributed 
to his cancer or the cordectomy.  Indeed, the VA examiner in June 
2009 specifically commented that the Veteran's shortness of 
breath and abnormal pulmonary function test are due to emphysema 
from cigarette smoking and are unrelated to his prior treatment 
for laryngeal cancer.  She also opined that the Veteran's sinus 
infections and Candida infection of his esophagus are unrelated 
to his prior laryngeal cancer.  Thus, the Board need not 
attribute any of these disorders/symptoms to the Veteran's 
service-connected squamous cell carcinoma of the right glottis, 
status post cordectomy.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.)

In addition to the medical evidence, the Board also has 
considered the Veteran's written statements in support of his 
claim.  In particular, the Veteran indicated in his VA Form 9 
(Substantive Appeal) that, "Overall, my voice is not above a 
whisper."  The Board, however, places greater probative value on 
the three VA examination reports and the VA treatment records, 
none of which verify that the Veteran has been unable to speak 
above a whisper since June 1, 2005.  See Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the responsibility 
to assess the credibility of evidence and determine the degree of 
weight to give the evidence).  In short, the medical records 
provide highly probative evidence against the Veteran's claim, 
and effectively refute his allegations.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a disability rating higher than 30 percent for squamous cell 
carcinoma of the right glottis, status post cordectomy, since 
June 1, 2005.  As the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal is 
denied.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the 
matter of entitlement to an extraschedular rating.  The Veteran's 
contentions have been limited to those discussed above, i.e., 
that his disability is more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 
(1998) [while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that were 
not raised by the claimant].  Moreover, the Veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual with respect to the 
service-connected disability and the Board has been similarly 
unsuccessful.

The record does not show that the Veteran has required frequent 
hospitalizations for his service-connected disability.  There is 
no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.

In short, the evidence does not support the proposition that the 
Veteran's carcinoma residuals presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).




ORDER

A disability rating in excess of 30 percent for squamous cell 
carcinoma of the right glottis, status post cordectomy, from June 
1, 2005, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


